Case 19-05197-5-JNC    Doc 18 Filed 08/06/20 Entered 08/06/20 13:43:51       Page 1 of 4




                    UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                          GREENVILLE DIVISION

 IN RE:                                   )    CASE NO. 19-05197-5-JNC
                                          )
 SHEALA L. WATFORD                        )    CHAPTER 13
                                          )
       DEBTOR(S).                         )

               MOTION TO WITHDRAW AS COUNSEL OF DEBTOR

       NOW COMES, C. Scott Kirk and C. Scott Kirk, Attorney at Law, PLLC,

 attorney of record for the Debtor, and moves this Honorable Court for an Order

 permitting C. Scott Kirk and C. Scott Kirk, Attorney at Law, PLLC (“Movant”) to

 withdraw as attorney and counsel of record for the Debtor. The Movant more fully

 supports this motion in the following:

       1.     On or about June 24, 2020, the Debtor retained the Movant engaged

 the undersigned to represent her for the remainder of her chapter 13 proceeding

 and evaluate the possibility of amending her confirmed plan.

       2.     On or about July 31, 2020, the Debtor contacted the Movant by way of

 telephone and informed the Movant that she no longer desires the Movant to

 represent her in these proceedings. The Debtor instructed the Movant to file this

 motion immediately.

       WHEREFORE, the Movant prays that the Court issue an Order permitting

 the withdrawal of C. Scott Kirk and C. Scott Kirk, Attorney at Law, PLLC as

 attorney and counsel of record in the above proceeding; and for any other relief that

 this Court may deem just and equitable.
Case 19-05197-5-JNC    Doc 18 Filed 08/06/20 Entered 08/06/20 13:43:51   Page 2 of 4




       Respectfully submitted this 6th day of August, 2020.

 /s/ C. Scott Kirk
 Attorney for Debtor
 C. Scott Kirk, Attorney at Law, PLLC
 1025C Director Ct.
 Greenville, NC 27858
 (252) 689-6249
 scott@csklawoffice.com
 NC Bar No. 40349
Case 19-05197-5-JNC    Doc 18 Filed 08/06/20 Entered 08/06/20 13:43:51      Page 3 of 4




                    UNTIED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                          GREENVILLE DIVISION

 IN RE:                                       CASE NO. 20-05197-5-JNC

 SHEALA L. WATFORD

       DEBTOR(S)                              CHAPTER 13

                                NOTICE OF MOTION

       Please take notice that the Counsel for Debtor has filed an Motion to
 Withdraw as Counsel Your rights may be affected by this Motion. You may wish to
 consult with an attorney upon receipt of this Notice and Motion.

       If you oppose this Motion or wish to be heard, you must respond to this
 motion on or before August 24, 2020. Pursuant to Local Bankruptcy Rule 9013-1
 and 9014-1, your response must be in writing and filed with the Court. You may
 mail your response to be filed to the following:

                           United States Bankruptcy Court
                                Attn: Clerk of Courts
                                    P.O. Box 791
                                 Raleigh, NC 27602

       You must serve a copy of any response filed with the Court by regular U.S.
 Mail to the undersigned and to Joseph A. Bledsoe, Chapter 13 Trustee, P.O. Box
 618, New Bern, NC 28563.

       If a response to the motion has been filed, the Court will schedule and
 conduct a hearing at a time and location of the Court’s convenience.

       If no responses have been filed, the Court may grant the relief without a
 hearing.

 August 6, 2020

 /s/ C. Scott Kirk
 Attorney for Debtor
 C. Scott Kirk, Attorney at Law, PLLC
 1025C Director Ct.
 Greenville, NC 27858
 (252) 689-6249
Case 19-05197-5-JNC      Doc 18 Filed 08/06/20 Entered 08/06/20 13:43:51      Page 4 of 4




 scott@csklawoffice.com
 NC Bar No. 40349




                                 Certificate of Service


        I, C. Scott Kirk, 1025C Director Ct., Greenville, NC 27858, am over the age of
 18 years and the attorney for the Movants. I hereby certify that a true copy of the
 foregoing Motion and Notice was duly served this 6th day of August, 2020 by
 electronic mail/and/or regular U.S. Mail upon the following:

 Joseph A. Bledsoe III                  (via CM/ECF)
 Chapter 13 Trustee

 Sheala L. Watford
 P.O. Box 924
 Snow Hill, NC 28580

 Marjorie K. Lynch
 United States Bankruptcy Administrator
 434 Fayetteville St., Suite 640
 Raleigh, NC 27601

       I certify under penalty of perjury that the foregoing is true and correct.

 DATED: August 6, 2020

                                               /s/C. Scott Kirk
                                               N.C. State Bar # 40349
                                               C. Scott Kirk, Attorney at Law, PLLC
                                               1025C Director Ct.
                                               Greenville, NC 27858
                                               Telephone: (252) 689-6249
                                               Email: scott@csklawoffice.com
